                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


IN RE: EpiPen (Epinephrine
       Injection, USP) Marketing,                     MDL No: 2785
       Sales Practices and Antitrust
       Litigation                                     Case No. 17-md-2785-DDC-TJJ


(This Document Applies to All Cases)


____________________________________


                                MEMORANDUM AND ORDER

       The Court conducted an in-person discovery status conference in this case on October 10,

2018.1 The parties timely submitted status reports on the issues to be discussed, which the Court

had thoroughly reviewed in advance of the conference. The parties also submitted a proposed

agenda, which the Court followed and supplemented. This order memorializes the rulings, sets

forth deadlines, and sets a place-holder date for a hearing if necessary.

I.     DISCOVERY ISSUES

       Class Plaintiffs’ Discovery Issues with Mylan

       A.      Class Plaintiffs’ Second and Third RFPs to Mylan

       Class Plaintiffs announced, and Mylan confirmed, that the parties have resolved this issue

in principle with Mylan agreeing to produce certain international sales and domestic transaction


1
 Class Plaintiffs appeared through counsel, Warren T. Burns, Gretchen Freeman Cappio, Stuart
A. Davidson, Ryan C. Hudson, Amanda Klevorn, Elizabeth C. Pritzker, and Rex A. Sharp.
Local 282 Welfare Trust Fund Plaintiffs appeared through counsel, Brian O. O’Mara. Sanofi
appeared through counsel, Yehudah L. Buchweitz and Eric S. Hochstadt, and in-house counsel
Chris Liwski. Mylan Defendants appeared through counsel, Kathryn Ali, Carolyn A. DeLone,
David M. Foster, Brian C. Fries, Adam K. Levin, Ralph C. Mayrell, James Moloney, and Philip
A. Sechler. Pfizer Defendants appeared through counsel, Raj Gandesha and Joseph M. Rebein.
data.2 Class Plaintiffs asked the Court to set deadlines for Mylan’s production. Mylan agreed to

produce the international sales data on a rolling basis, which it represents is coming from nine

different entities in two countries. The Court understands the challenge this task presents to

Mylan but is also aware of the November 16, 2018 class certification motion deadline Class

Plaintiffs face. Accordingly, the Court ordered Mylan to produce the international sales

information responsive to Class Plaintiffs’ Second RFP by October 17, 2018. If production is

not complete by that date, counsel must confer and if necessary, Mylan may request additional

time.

        With respect to the domestic transaction data, Mylan indicated the large quantity slows

the production process. The Court imposed the same deadline of October 17, 2018 for Mylan to

produce domestic transaction data. If production is not complete by that date, counsel must

confer and if necessary, Mylan may request additional time.

        B.     Class Plaintiffs’ Motion to Compel the Production of Documents from the
               Mylan Defendants (ECF No. 931)

        Class Plaintiffs ask the Court to compel Mylan to conduct additional ESI searches for two

custodians, Defendant Bresch and Robert Coury, and to produce unredacted Board of Directors

materials. The Court will not require Mylan to run additional searches at this late date based

merely upon Class Plaintiffs’ suspicions that Bresch and Coury authored or received a relatively

small number of documents. The Court denies Class Plaintiffs’ motion insofar as it seeks to

require Mylan to run additional ESI searches with three additional search terms for custodians

Bresch and Coury.




2
 Plaintiffs’ Second RFP seeks international sales data, and their Third RFP is directed to
domestic transaction data.


                                                 2
        The Court noted receipt of correspondence from counsel on this issue following the

October 9 deposition of Defendant Bresch. If Class Plaintiffs believe the transcript from the

Bresch deposition provides support for their motion, the parties shall confer and if necessary

Class Plaintiffs may seek reconsideration of the Court’s denial of this portion of their motion.

        Class Plaintiffs also ask the Court to compel Mylan to produce unredacted Board

materials for twelve documents. Mylan opposes the motion on the ground that it made

redactions pursuant to an agreement with Class Plaintiffs as reflected in the transcript of the June

21, 2018 hearing. The Court does not find Class Plaintiffs agreed to the redaction, which leaves

Mylan with the burden to show why its redactions are proper on the basis of relevance. The

Court finds Mylan has failed to meet this burden and grants Class Plaintiffs’ motion with respect

to the redacted Board materials. No later than October 17, 2018, Mylan shall produce

unredacted copies of the documents Class Plaintiffs requested as set forth in the table on pages

14 and 15 of ECF No. 931.

        Defendants’ Discovery Issues with Class Plaintiffs

        A.      Mylan’s Motion to Compel Responses From Class Plaintiffs to Mylan’s
                Second Set of Document Requests (ECF No. 952)

        Mylan’s reply narrows the scope of its motion to RFPs 1 and 2. Mylan seeks an order

compelling Class Plaintiffs to produce documents that constitute advertisements of this case and

solicitation of plaintiffs. Class Plaintiffs’ counsel represent these documents are not in the

custody, possession, or control of Class Plaintiffs, but instead the documents were created by and

are maintained by counsel. Accordingly, the documents Mylan seeks are not the documents of a

party to this litigation.

        The Court overrules Class Plaintiffs’ objections to RFPs 1 and 2 on the grounds of

relevance, overbreadth, and vagueness. The Court sustains Class Plaintiffs’ objections to the


                                                  3
extent they seek to obtain documents or materials from Class Plaintiffs’ counsel. Federal Rule of

Civil Procedure 34 does not require non-parties to produce documents. However, if individual

Class Plaintiffs have not responded completely to RFPs 1 and 2 consistent with the offer by

Class Plaintiffs at ECF No. 989 pages 14-15, they shall serve supplemental responses by

October 17, 2018.

       B.      The Mylan and Pfizer Defendants’ Joint Motion to Compel Plaintiff Local
               282 Welfare Trust Fund to Provide Additional Deposition Testimony,
               Produce Responsive Documents, and Amend Plaintiff Fact Sheet Response
               (ECF No. 976)

       The Court heard argument on events relevant to this motion that occurred after the

September 13, 2018 hearing. While not part of the motion, Class Plaintiffs’ counsel referred to

portions of the transcript of the Bresch deposition that occurred the day before this Status

Conference. Judge Crabtree directed lead counsel from both sides to submit to him a certified

copy of the Bresch deposition transcript as soon as it is available.

       Privilege Log Issues

       A.      Class Plaintiffs’ Motion to Compel Regarding the Mylan Defendants’
               Privilege Log and Other Privilege-Related Issues (ECF No. 983)

       Class Plaintiffs ask the Court to find that deficiencies in Mylan’s privilege log compel a

finding that Mylan has waived privilege with respect to the 3,822 business, media, public

relations, marketing, and advertising documents shown in Exhibit A to their motion. The Court

does not find Mylan engaged in bad faith or misconduct of any kind that would justify imposing

the harsh result of waiver.

       However, the Court is persuaded that Mylan has not met its burden with respect to its

privilege log. The Court cannot determine whether the documents listed on the log involve




                                                  4
predominantly legal advice as opposed to legal advice that is merely incidental to business

advice.

          After reading the parties’ briefs and reviewing the voluminous exhibits, the Court

concludes Class Plaintiffs’ motion should be granted in part and will grant Class Plaintiffs’

request for alternative relief. The Court will conduct an in camera review of a sample of

communications listed on Exhibit A to the Motion. Class Plaintiffs and Mylan shall each choose

25 documents for the Court to review in camera. Class Plaintiffs will choose from the 200

documents they list on Exhibit 1 to their Reply; Mylan will choose from the 3,822 documents

shown in Exhibit A to Class Plaintiffs’ Motion. Counsel shall submit those documents to

Magistrate Judge James no later than October 16, 2018.

          Class Plaintiffs informed the Court they were withdrawing their argument concerning the

lack of symmetry between Pfizer’s and Mylan’s privilege logs.

          The final issue in this motion relates to slipsheets. Following meet-and-confer sessions

between all Plaintiffs and Mylan, both Mylan and Sanofi agreed to re-review a subset of their

own non-responsive documents. Mylan ultimately produced 1,043 documents it determined to

be responsive. In their motion, Class Plaintiffs complain that Mylan took an excessive amount

of time to review its non-responsive documents, and for that reason alone Class Plaintiffs asked

the Court to order Mylan to produce all of its slipsheeted documents. In their reply, Class

Plaintiffs highlighted the relevance of seven of the documents Mylan produced following its re-

review, and essentially asked the Court to infer that every document Mylan had slipsheeted is

relevant and should be produced. The Court will not make that inference. The Court denies

Class Plaintiffs’ motion with regard to slipsheets.

          B.     Class Plaintiffs’ Motion for Relief for Violations of Federal Rule of Civil
                 Procedure 45 and Local Rule 37.2 (ECF No. 1082)


                                                  5
       Mylan’s response is due on October 15, 2018. The Court will await the completion of

briefing before ruling on this motion.

       C.      Sanofi’s Motion for Protective Order (ECF No. 903) and Mylan’s Cross
               Motion to Compel Sanofi (ECF No. 946)

       Sanofi seeks protection and Mylan challenges Sanofi’s production regarding the same

four categories of documents on Sanofi’s privilege log. The Court ruled as follows for each

category.

               1.      Sanofi’s Legal Department and In-House Counsel

       In its privilege log, Sanofi identifies “Legal Department” or “Sanofi in-house counsel” as

the attorney supporting the privilege claim. The Court grants Sanofi’s motion for a protective

order regarding these documents as unopposed and, so far as it is pertinent, denies Mylan’s cross

motion. In its memorandum in support of its cross motion, Mylan states that it “opposes granting

Sanofi protection only to the extent that Class Plaintiffs’ identical objections to Mylan’s log are

sustained.” Class Plaintiffs do not make identical objections to Mylan’s log. But even if Mylan

maintained its objection, the Court finds Sanofi has met its burden to show these documents are

entitled to privilege protection.

      Sanofi uses “Legal Department” only in the “from” field in sent emails regarding

       litigation holds. It is a system-generated email address, managed by Sanofi’s in-house

       counsel, which cannot receive replies.

      Sanofi has demonstrated its entries listing “in-house counsel” as the Legal Source reflect

       legal advice provided by or sought from counsel, even though attorneys are not parties to

       the communication. Mylan cites no legal authority for its opposition, but merely relies on




                                                 6
        what it anticipated Class Plaintiffs would argue. Class Plaintiffs did not argue as Mylan

        expected. Instead, they made a more nuanced argument.

               2.      Descriptions Referencing Legal Advice Regarding Business Issues

        Communications regarding public relations and business issues that give only incidental

legal advice are not privileged. Here, too, Mylan relies on what it expected Class Plaintiffs to

argue in their motion to compel. Although the Court does not rule on that basis, the Court

concludes it does not have sufficient information to determine whether the documents on

Sanofi’s log in this category are privileged. Consistent with its treatment of the issue in Class

Plaintiffs’ motion, the Court will conduct an in camera review of Sanofi’s documents. Sanofi

and Mylan shall each submit 50 documents to Magistrate Judge James no later than October 19,

2018.

               3.      “Legal Source” Documents

        The Court finds Sanofi has met its burden to show its privilege log is sufficient with

respect to these documents. The “Legal Source” field in Sanofi’s log names the Sanofi attorney

whose involvement forms the basis of the privilege claim, and together with the entries in the

remaining fields, sufficient information exists to enable the Court to assess privilege. The phrase

“email providing legal advice” frequently appears in the entries in this category, which Mylan

says includes 10,600 documents.

        The Court grants Sanofi’s motion for a protective order and denies Mylan’s cross motion

to compel regarding this category of privilege log entries.

               4.      Information Provided to Counsel for Purpose of Obtaining Legal
                       Advice

        Mylan suggests that some or all of the 940 documents identified in Exhibit E to its

response to Sanofi’s motion may contain pre-existing non-privileged information. Sanofi


                                                 7
indicated in its reply that this issue may be resolved. Counsel advised the Court they have not

conferred after Sanofi re-reviewed these documents and produced approximately 400 of them.

Counsel are urged to confer promptly and to advise the Court if the issue is not resolved.

               5.      Additional Issue Raised in Mylan’s Motion

       In its memorandum in support of its cross motion to compel, Mylan raises an issue

regarding Sanofi’s claim that it shares a common interest with a number of third parties

(including kaleo) such that communicating with those parties has not waived privilege. The

parties advised the issue is resolved, and the Court denied as moot that portion of Mylan’s cross

motion to compel.

       Third Party Discovery Issue

       Class Plaintiffs advised the Court the parties have reached agreement on the structure of

third-party depositions. In response to Mylan’s concerns regarding scheduling problems with

third-party depositions, the Court will permit the parties to complete the depositions of non-

parties CVS, ESI, Prime Therapeutics, and Optum Rx by November 14, 2018.

       September 21 Order re: Mylan Document Production and 30(b)(6) Deposition

       Sanofi reported that Mylan will produce a designee on Topics 5 and 6 by October 31,

2018. In addition, Sanofi and Mylan are working productively to resolve Topic 3 of the 30(b)(6)

deposition through an exchange of documents.

II.    NON-DISCOVERY ISSUES

       Dismissal of Class Plaintiffs’ West Virginia Claims

       No later than October 22, 2018, Defendants may file a motion to dismiss Class

Plaintiffs’ West Virginia claims. Class Plaintiffs may file a response within ten days of the

motion. No reply shall be filed.



                                                 8
       Expert Schedule in Sanofi Case

       Judge Crabtree announced his intention to issue an amended scheduling order with the

following deadlines. The deadline for expert reports submitted in support of a claim or defense

on which a party bears the burden of proof in the Sanofi case will be February 4, 2019.

Opposing expert reports will be due on March 25, 2019. Rebuttal expert reports will be due on

April 18, 2019. Expert discovery for the Sanofi case will close on May 31, 2019.

       No later than October 31, 2018¸ lead counsel for Sanofi and Mylan shall submit to Judge

Crabtree either (1) an agreed-upon dispositive motion and Daubert motion briefing schedule, or

(2) each side’s proposal for a briefing schedule for those motions. If the latter occurs, Judge

Crabtree will likely choose one party’s submission.

       Page Limits for Class Certification Briefing

       Judge Crabtree directed the parties to confer again and submit a joint report suggesting a

total number of pages for the briefing on class certification.

III.   NEXT IN-PERSON DISCOVERY STATUS CONFERENCE

       The Court did not set another discovery status conference. However, in the event one is

necessary, the Court announced a placeholder date of November 19, 2018, at 1:30 PM. If any

party feels a hearing is necessary, counsel shall notify the undersigned judges by email no later

than November 5, 2018.

       IT IS SO ORDERED.




                                                  9
Dated this 15th day of October, 2018 in Kansas City, Kansas.

                                            s/ Daniel D. Crabtree
                                            Daniel E. Crabtree
                                            United States District Judge


                                            s/ Teresa J. James
                                            Teresa J. James
                                            United States Magistrate Judge




                                       10
